Porter, J.,

delivered the opinion of the. court.
The plaintiff sues as syndic of the estate of one Lude-ling. An exception was taken, and sustained in the court of the first instance : that the syndic could not maintain this action, because, previous to its institution* he had filed a tableau of distribution, which had been'homologated.
The court has so decided in two cases. The authority of the syndic was intended to cease some time ; and as the law has not expressly declared when it shall terminate, we think it should with the rendition of the tableau of distribution, and the judgment of the' court approving it. Cases might, perhaps occur, where special circumstances would require 'a repartition of the funds in the hands of the syndics, and where, at the same time, it would be the interest of the estate they should be continued in the administration. But it is doubtful whether the law sanctions such a proceeding, without a meeting of the creditors ; and, at all events, it is an exception to the general rule," and the syndic, who claims to act as such subsequent to the homologation oí the tableau of repartition, should shew something more than his original appointment, to enable him to represent the estate. It is urged, that this opinion is inconsistent with the facts in every case; because after the tableau is filed and approved, the syndic has to pay over the funds in his hands, to the creditors, and may be sued as such, to compel him to do so. Admitting this to be true, it does not follow, because he has incurred responsibility in his representative character, that he continues to be representative. An executor, or curator, *290may be sued after his term of office expires, though he can f , . . „ , , , , ■ , no longer bnng suits, collect debts, and administer the estate. jf a balance remains in the syndics hands, after paying all the creditors, he is personally responsible to the ceding debt- or, and not- as syndic or agent of the creditors. — 3 Martin, 589. 41V. S. 10.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.